Citation Nr: 9912321	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  94-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his fiancée, and his brother


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to June of 1976, 
and from September 1977 to July 1979.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which confirmed and continued a 30 
percent disability evaluation for the veteran's service-
connected bipolar disorder.  The veteran filed a timely 
appeal to this determination.

In April 1997, the Board remanded this case for further 
development, to include a current VA psychiatric examination.  
VA psychiatric treatment records dated from December 1993 
were also requested.  That development has been completed and 
the case returned to the Board.  In April 1998, the veteran 
filed a claim for individual unemployability benefits because 
of recent employment difficulties.  The veteran was informed 
of the decision in November 1998 and has not initiated an 
appeal.  The matter is not inextricably intertwined with the 
schedular evaluation of his psychiatric disorder and is not 
before the Board in this appeal.  See Kellar v. Brown, 6 Vet. 
App. 157 (1996) (pending claim for total rating based on 
individual unemployability did not preclude merits decision 
on increased rating claim).


FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder is 
productive of considerable impairment of social and 
industrial adaptability; the disability has been 
characterized by having no close friends outside the 
immediate family; being unable to handle household finances; 
regular treatment, especially to adjust the veteran's 
medication; and a GAF score from 50 to 80.

2.  The veteran's service-connected bipolar disorder is not 
manifested by occupational and social impairment that causes 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; or disturbances of motivation and 
mood.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability 
evaluation, but not higher, for bipolar disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9206 (1996); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9432 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).   Moreover, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(b); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

By way of history, the veteran filed a claim in July 1979 for 
manic depression.  An August 1980 rating decision granted 
entitlement to service connection and assigned a 70 percent 
disability evaluation for manic-depressive illness.  The 
evidence of record at that time included the veteran's 
service medical records, a VA hospitalization summary dated 
from July to September of 1979, which diagnosed manic-
depressive illness, hypomanic type, and the report of a VA 
psychiatric examination, dated in October 1979, which 
diagnosed mild depressive neurosis, with a moderate to severe 
social and industrial impairment.  Also of record at that 
time were VA outpatient treatment reports dated from October 
1979 to February 1980.  

In December 1981, the veteran's disability evaluation was 
reduced to 50 percent, which was assigned for bipolar 
disorder.  Additional evidence of record at that time 
included the report of a VA mental status examination dated 
in October 1980.  The veteran presented with complaints of 
memory lapse, as well as tension and irritability.  Mental 
examination showed that the veteran's general mood did not 
show any evidence of depression.  His affect was appropriate, 
with severe anxiety.  The veteran's remote and recent memory 
were good, intellectual functioning was average, and judgment 
and insight were fair.  The impression was manic-depressive 
illness, hypomanic type, with moderate social impairment.  
Also of record in December 1981 was the report of a VA 
psychiatric evaluation dated in October 1981.  The veteran 
reported that at that time, he slept well, awoke rested, and 
maintained a steady weight, appetite, and libido.  He was 
employed as a wood products worker, had refinished his home, 
enjoyed movies and family activities, and liked having 
contact with his children.  Examination revealed the veteran 
to be alert, cooperative, intelligent, oriented, alert, and 
displaying good memory.  The diagnosis was manic-depressive 
disorder, currently controlled with Lithium.

In November 1986, the rating assigned the veteran's service-
connected bipolar disorder was reduced from 50 percent to the 
current 30 percent.  During VA examination in October 1982, 
the veteran complained of racing thoughts, severe headaches, 
sleeplessness, depression, fear, violent behavior, memory 
loss, and inability to concentrate.  The diagnosis was that 
that veteran's history was consistent with bipolar disorder.  
His episodes to date were said to be mainly manic.  Although 
treated with Lithium, the veteran presented vague ideation, 
difficulty in maintaining a goal idea, and aggressive speech.  
The amount of impairment impressed the examiner as being 
moderate to severe.  The prognosis was said to be poor.  The 
veteran presented for VA examination in September 1984 with 
complaints of manic episodes, along with depression.  He also 
reported difficulty in sleeping, poor concentration, 
nervousness, and fear of crowds.  Mental status examination 
revealed the veteran to be a cooperative and spontaneous 
young man, who appeared fairly comfortable and did not appear 
obviously anxious or depressed.  There was no evidence of 
thought disorder.  The impression was that the veteran had a 
bipolar illness and cycled back between manic episodes and 
depression.  His disability was termed "significant," but 
he had managed to hold a steady job.  

VA outpatient treatment reports dated from October 1985 to 
December 1986 show complaints of depression and difficulties 
at work.  The veteran presented for another VA examination in 
September 1986 with similar complaints.  Mental status 
examination showed him to be cooperative and spontaneous.  He 
spoke in an understandable way, and his mood appeared 
slightly tense.  He did not appear depressed or manic, and 
there was no overt thought disorder.  The clinical impression 
was that the veteran had a bipolar illness, mixed manic-
depressive type.

The veteran was hospitalized by VA from January to February 
of 1988.  He claimed that he had had a "manic attack," 
which resulted in his causing his wife to fall to the floor.  
Mental status examination revealed the veteran to be clean 
and appropriately dressed.  He was cooperative and friendly, 
with a blunted affect and stable mood.  His speech was normal 
in tone, and he revealed no pressured speech or flight of 
ideas.  He denied delusions or looseness of associations, 
auditory hallucinations, feelings of depression, and suicidal 
or homicidal thoughts.  The Axis I assessment was bipolar 
disorder.

In April 1990, the veteran was afforded a VA psychiatric 
examination.  He reported that he was "over-aggressive" and 
suffered from a "short-fused temper."  The veteran also 
stated that he slept from 5 to 6 hours per night, and 
suffered from paranoia and suicidal thoughts.  Mental status 
examination showed the veteran to be alert and oriented.  His 
affect was angry, and his mood was hypomanic.  He admitted to 
having "visions" from God.  He denied suicidal ideations at 
that time.  His intellect was average, his memory adequate, 
insight and judgment were fair.  The Axis I diagnosis was 
bipolar disorder, mixed, with psychotic features.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50.

In September 1991, the veteran was hospitalized at a VA 
facility due to a history of stress.  He also requested that 
his Lithium level be evaluated.  He had a history of 
decreased sleep after he started taking Lithium irregularly.  
The veteran stabilized with Lithium and Clonopin, and was 
discharged in stable condition.

In January 1992, the RO assigned a temporary total rating for 
a period of VA hospitalization from November to December of 
1991.  The veteran was admitted at that time with a wish to 
be stabilized on Lithium.  He appeared preoccupied, but 
denied hallucinations.  He also had a sad affect, and was 
slow in comprehending.  During the hospitalization, the 
veteran expressed concerns about his job, because he felt 
that his job had been infiltrated by individuals who were 
cruel, frightening, and "Communist-like."  He was loose, 
irritable, and agitated at times.  The veteran was treated 
with medication and counseling, and eventually discharged.

The veteran was afforded a VA psychiatric evaluation in March 
1992.  He reported that he had been depressed for the last 
few months.  He reported that he was taking Navane, which 
reduced his energy, causing him to sleep too much and 
affecting his performance at work.  The veteran stated that 
he had never attempted suicide, but did have suicidal 
thoughts off and on.  He reported that he slept 4 to 5 hours 
when he was "manicky" and has less need to sleep.  The 
veteran was fully employed, and enjoyed bowling, visiting his 
family, and playing basketball.  Examination showed the 
veteran to be casually dressed, with satisfactory hygiene and 
grooming.  He was quite relaxed, polite, and cooperative.  He 
described his current mood as neutral, and spoke clearly in a 
normal tone.  There was no evidence of delusions, no 
obsessions, and no preoccupations.  The veteran denied all 
kinds of hallucinations, and his affect was blunt.  He 
reported that when he felt manicky, he felt a lot of energy, 
but that when he felt depressed, he lacked energy and 
confidence.  There was no evidence of any emotional 
immaturity.  The veteran was found to be alert, coherent, and 
well-oriented in three spheres.  He was able to concentrate 
and maintain attention, and his memory recall for past and 
recent events, as well as his immediate recall, were intact.  
He was of average intelligence, and his judgment and insight 
were both intact.  The impression was bipolar disorder, 
mixed, modest.  The veteran's current GAF was 75.

By a rating decision dated in May 1993, the RO assigned a 
temporary total disability evaluation for the veteran's 
service-connected bipolar disorder, based upon a VA 
hospitalization summary dated from January to March 1993.  
The veteran was brought to the hospital by his father.  
Following a separation from his wife, the veteran became 
withdrawn and noncommunicative.  He became restless, unable 
to sleep, unable to go to work, and would pace day and night 
at home.  Mental status examination revealed the veteran was 
oriented in all spheres.  His speech was guarded, he was 
somewhat withdrawn, his mood was anxious and depressed, his 
affect was appropriate, insight fair, and judgment good.  
With treatment, his condition improved, and at discharge he 
was oriented and in touch with reality.  He did not verbalize 
any anxiety or depressive symptoms, and his speech and 
behavior improved considerably.  The Axis I discharge 
diagnoses were schizoaffective disorder, depressive phase, 
and generalized anxiety disorder.  The veteran's GAF was 
termed "good" at 75.

In September 1993, the RO assigned another total temporary 
disability evaluation for the veteran's service-connected 
bipolar disorder, based upon a VA hospitalization summary 
dated from April to May 1993.  The veteran was brought in by 
his father after he had stopped taking some of his 
medications and symptoms of depression reemerged.  He 
complained of sleep disturbances and "racing" thoughts, and 
stated that he was unable to concentrate at his job.  Mental 
status examination found the veteran to be alert and 
oriented, with normal speech, but affective retardation and 
isolation.  His mood was depressed, affect appropriate to the 
mood, but the veteran made good eye contact, and denied any 
homicidal or suicidal ideation.  The veteran was treated with 
medication, and his affect and mood, as well as his sleep 
pattern, showed marked improvement.  The Axis I discharge 
diagnoses were schizoaffective disorder, depressive phase, 
and bipolar disorder, depressive phase.  The veteran was 
assigned a GAF of 65, which was termed "good."

A November 1993 rating assigned another temporary total 
disability evaluation, based upon a report of VA 
hospitalization dated from July to August 1993.  The veteran 
was brought in by his father, who reported that the veteran 
had not been taking his medications (except for Lithium), and 
was sleeping 12 to 14 hours per day.  The veteran reported 
tiredness and sleepiness through most of the day.  He denied 
suicidal or homicidal ideation.  Mental status examination 
revealed the veteran to be alert and oriented in three 
spheres.  He described his mood as "okay," and was anxious 
secondary to hospitalization and possible electroconvulsive 
therapy (ECT).  His affect was restricted and nonlabile.  
Speech was slightly pressured, with short sentences and 
poverty of speech.  Thought processes were logical and 
linear, and thought content was without suicidal or homicidal 
ideation or obvious delusions or hallucinations.  The veteran 
denied racing thoughts, was very concrete, and displayed poor 
judgment and insight.  The veteran had a computed tomography 
(CT) of the head, which was normal.  He was also given 
approximately 11 ECT treatments, which he tolerated well.  
After the ECT regimen, the veteran became much more full, 
reactive, and interactive, showing significant improvement 
over his baseline admission.  The discharge diagnosis was 
schizoaffective disorder, depressed type.  The veteran's 
current GAF was 65, with a GAF of 60 in the past year.

The veteran was afforded a VA mental disorders examination in 
December 1993.  He complained of feeling nervous, shaky, and 
unable to sleep when he did not take his medications.  He 
also reported poor concentration and nervousness when he 
failed to take his medications.  The veteran stated that he 
was working the third shift at Dial Corporation in London, 
Ohio (where he had worked for the past 10 years), and noted 
that he sometimes had problems sleeping during the day.  He 
reported no other problems.  Mental status examination showed 
the veteran to be cooperative.  He maintained good eye 
contact.  His speech was clear, coherent, and to the point.  
He spoke in short sentences in a monotone voice, and was 
fully oriented in four spheres.  No signs of delusions or 
illusions were present.  The veteran denied suicidal or 
homicidal ideations, visions, or hearing voices.  The 
veteran's memory and instant recall were well preserved, and 
his concentration was slightly less than average.  The 
veteran's judgment was mixed, similarities were well 
interpreted, his touch with reality was well preserved, 
anxiety was nil, intellectual functions were average, fund of 
knowledge was poor, mood was indifferent, and affect was 
flat.  The impression was bipolar disorder, in good control 
with Lithium Carbonate and Thiothixene.  The veteran was 
assigned a current GAF of 80.

During his February 1997 Travel Board hearing before the 
undersigned Board Member, the veteran testified that 
following his third period of hospitalization in 1993 (from 
July to August), he underwent shock treatments which 
"brought me back to reality."  He added that his condition 
was currently "a little better" than in 1993, because he 
was not overdrugged.  The veteran testified that he worked 
for Dial Corporation, had strong family ties with that 
company, and had never looked for work outside of Dial.  The 
veteran testified that he had been with Dial for 13 years, 
and was currently laid off due to a lack of work.  He 
testified that he currently compacted corrugated cardboard 
with a baler, and that his previous duties involved a steel 
wool cutting machine, from which he was removed due to 
overmedication.  He reported that he was comfortable with his 
coworkers, except when he was overmedicated.  

The veteran also testified that he had no close friends 
outside of his family, liked to go to movies with his 
fiancée, washed clothes, and received treatment at VA every 2 
to 3 months for his service-connected bipolar disorder.  The 
veteran reported that he moved out of his father's home the 
preceding year, and was currently living with his fiancée, 
who paid the bills and distributed the money.  The veteran 
testified that he didn't think he could handle the money on 
his own.  He testified that he had a good relationship with 
his three children, was a reliable individual, and was 
unnerved by routine changes.  He described his work at Dial, 
and testified that he was removed from a more skilled job 
because he was overdrugged, although his current position was 
full-time.  The veteran testified that the most difficult 
situation related to his bipolar disorder was to keep his 
medication adjusted.  The veteran's brother testified that 
the veteran had been laid off five to seven times in the 
1980's because his medication was "never just right."  He 
reported that he saw his brother two to three times per year, 
and maintained regular telephone contact.  The veteran's 
fiancée testified that she had known him for 5 to 6 years, 
and that during that time she had witnessed the veteran in a 
staring episode, as well as a sleeping episode, in the 
factory where they both worked.

Pursuant to the April 1997 remand by the Board, VA outpatient 
treatment reports dated from April 1993 to October 1997 were 
received in October 1997.  These show continued treatment for 
the veteran's service-connected bipolar disorder, to include 
clinical evaluation, prescription of medications, and focus 
group participation.  During mental health clinical 
evaluation in March 1997, the veteran was said to be stable 
with his medication.  He had been laid off from his job in 
the preceding month, and was unsuccessful in locating a new 
one.  He reported nervousness and uneasiness, over looking 
for and finding a job.  He denied any symptoms of psychiatric 
decompensation.  The veteran reported that he continued to 
sleep fairly well at night.  He denied racing thoughts, 
hyperactivity, and/or depressive symptoms.  Upon evaluation, 
eye contact was good.  The veteran was fairly conversant, and 
speech rate and volume were within normal limits.  The 
veteran's mood was mildly dysthymic, but he denied depressive 
symptomatology.  His affect was constricted, but with some 
reactivity.  He was alert and oriented, and no suicidal or 
homicidal ideations were noted.  The assessment was bipolar 
disorder, depressed type.  

Most recently, the veteran was afforded a VA psychiatric 
examination in December 1997, pursuant to the Board's April 
1997 remand.  The veteran reported that he was laid off in 
January 1997, due to lack of work, and that his only problem 
was that he took too much medication at times and could not 
function well on that job.  The veteran reported that he was 
looking for a new job, and that he had mood swings, poor 
memory, and lack of concentration, so he might therefore only 
work part time.  His wife reported that the veteran's mental 
condition was more stable since remarrying 9 months earlier.  
Objectively, the veteran dressed appropriately but had 
inappropriate laughing behavior.  His speech was clear and 
coherent at times.  He stated that Lithium Carbonate really 
helped his manic-depressive symptoms.  He recognized his 
personal life, and stated that his marriage was important to 
him, and that he felt much better since marrying his third 
wife.  The veteran had no delusions, hallucinations, or 
suicidal or homicidal ideations.  He was oriented in three 
spheres, could perform serial 7's well, and remembered two of 
three objects given to him 10 minutes previously.  He had 
fair judgment and insight, and was considered competent.  The 
Axis I diagnosis was bipolar disorder, mixed.  The examining 
psychiatrist assigned a current GAF of 50, and stated that 
"[b]ecause of his mental illness, he may not be able to work 
full time or in a high-stress job."

Basically, the veteran contends that the current 30 percent 
disability evaluation for his service-connected bipolar 
disorder does not reflect the present severity of that 
disorder.  He avers that he is prevented from most written 
expression, suffers from stumbling when he speaks, and 
requires excessive sleep due to various medications.  He 
seeks a minimum 70 percent disability evaluation.

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including bipolar disorder, as 
set forth in 38 C.F.R. §§ 4.125-4.132 (redesignated as 
38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 52,695-52,702 
(1996).  In a supplemental statement of the case dated in 
November 1998, the RO evaluated the veteran's claim under the 
newly-revised set of criteria, and continued the current 30 
percent disability evaluation.  The veteran had been 
furnished the prior set of criteria in a statement of the 
case in January 1987.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9206 
(bipolar disorder) (1996), in effect through November 6, 
1996, a 30 percent disability evaluation was warranted for 
definite impairment of social and industrial adaptability, 
while a 50 percent disability evaluation was warranted for 
considerable impairment of social and industrial 
adaptability.  See also Crawford v. Brown, 5 Vet. App. 33, 36 
(1993).  A 70 percent disability evaluation was warranted for 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 100 percent disability 
evaluation was warranted for active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  

In Hood v. Brown, 4 Vet. App. 301, 303 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court), held that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).  

After reviewing the evidence of record, the Board concludes 
that the veteran's service-connected bipolar disorder is most 
appropriately rated as 50 percent disabling, pursuant to the 
criteria in effect through November 6, 1996.  This evidence 
of record shows a disability picture which is more consistent 
with a 50 percent, as opposed to a 30 percent, disability 
rating.  The veteran's mood, mental functioning, and other 
evidence of record all indicate that the veteran's symptoms 
are demonstrative of considerable occupational and industrial 
impairment.  Indeed, during the veteran's most recent VA 
mental disorders examination in December 1997, the examining 
psychiatrist concluded that "[b]ecause of his mental 
illness, he may not be able to work full time or in a high-
stress job."  Additionally, during his February 1997 Travel 
Board hearing, the veteran testified that he had no close 
friends outside of his family, and that his fiancée handled 
the household finances, which he believed he could not do on 
his own.  Moreover, the Board notes that the veteran was 
assigned a temporary total disability evaluation for his 
service-connected bipolar disorder on four separate 
occasions, including three periods during 1993.  Taken as a 
whole, the facts in the record correspond to a disability 
picture that is productive of considerable social and 
industrial impairment.

Furthermore, it is significant that the veteran's GAF was 
reported as 50 following VA examination in December 1997.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders 46 (4th ed. 1994) (DSM-IV); Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  In accordance with DSM-IV, a GAF 
score of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
same descriptions of GAF scores were included in the DSM-III-
R, which was recognized by VA under the criteria in effect 
prior to the November 7, 1996, regulatory changes.

In considering the entire disability picture, the Board also 
notes that, in December 1993, the assigned GAF score was 80 
as compared with 65 or 75 from March 1992 to August 1993.  A 
GAF score of 71 to 80 is assigned where symptoms, if present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  A GAF score of 61 to 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

The evidence, however, does not support a 70 percent 
disability evaluation for bipolar disorder at any period of 
time since the veteran filed his claim for compensation in 
July 1979, due to lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.  
Considering the veteran's disability picture as a whole, the 
Board finds that the cited GAF scores based on examinations 
at various times have reflected a range of symptoms 
consistent with the other evidence that the veteran in 
general often functioned well with use of medication but was 
subject to exacerbations, required several hospitalizations 
in 1993, and he has needed frequent adjustments in 
medication.  

Accordingly, under the rating criteria for bipolar disorder 
in effect through November 6, 1996, the Board concludes that 
an increased evaluation of 50 percent is warranted.

Under the revised criteria of 38 C.F.R. § 4.130, effective 
from November 7, 1996, the diagnostic code for bipolar 
disorder was renumbered as Code 9432.  Under this 
formulation, a 50 percent disability evaluation is warranted 
for bipolar disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent disability evaluation is warranted for bipolar 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for bipolar 
disorder which is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

Unlike the analysis under the previous rating criteria for 
Diagnostic Code 9206 (now 9432), the evidence clearly shows 
that the veteran does not meet the criteria for a 50 percent 
disability evaluation for bipolar disorder effective November 
7, 1996.  Karnas, supra.  Although not all of the 
symptomatology listed for a particular rating is required to 
be shown to warrant that rating, it is of note that while 
there is some evidence of the symptoms required for a 50 
percent disability evaluation, such as flattened affect, 
difficulty in understanding complex commands, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Significantly, however, the veteran's bipolar 
disorder does not reflect the criteria under the revised 
rating code such as:  circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment (apart from perhaps the veteran's lack of 
ability or at least lack of confidence in handling his own 
finances as he testified before the Board); impaired abstract 
thinking; or disturbances of motivation and mood.  Hence, 
under the new rating criteria for Diagnostic Code 9432 in 
effect since November 7, 1996, an evaluation in excess of the 
50 percent rating assigned by the Board in this decision 
under the former criteria is not warranted.  

Although the Board has considered the applicability of the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

An evaluation of 50 percent for the veteran's service-
connected bipolar disorder is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

